—Judgment, Supreme Court, New York County (John Bradley, J.), rendered April 27, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 6 to 12 years and otherwise affirmed.
The court properly ordered closure of the courtroom, with the exception of attorneys and members of defendant’s family, during the undercover officer’s testimony. The People established that such closure was necessary to protect an overriding interest, in that the officer had received threats arising out of her undercover operations, still worked in the particular area within which the instant sale had occurred, had open cases from that area, had seen persons in the vicinity of the courthouse whom she recognized as defendants in prior cases, and took precautions every time she came to court (see, People v Ayala, 90 NY2d 490, cert denied 522 US 1002).
We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.